Citation Nr: 9928303	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-06 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disorder.  

2.  Entitlement to an increased (compensable) rating for 
residuals of a stab wound of the left lower abdomen, Muscle 
Group XIX.  

3.  Entitlement to an increased (compensable) rating for 
residuals of a stab wound of the left thigh, Muscle Group 
XIV.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The case was previously before the Board in January 1998, 
when it was remanded for records, examination of the veteran 
and medical opinions.  The requested development has been 
completed.  

The issue was previously stated as entitlement to service 
connection for residuals of a T3 compression fracture with 
degenerative joint disease.  There have been various X-ray 
interpretations as to which thoracic vertebra is involved.  
It appears that the veteran is seeking service connection for 
which ever vertebra has a compression deformity and that the 
claim at issue is actually for that deformity.  Consequently, 
the Board has enlarged the issue to insure that it addresses 
the veteran's claim.  


REMAND

In a May 1999 letter, the attorney asked to review the April 
1999 VA examination report and asserted that he was unable to 
make a proper presentation without this report.  The Board 
agrees that the veteran and his representative should be 
afforded an opportunity to review the April 1999 VA 
examination report and respond to it.  

The case is REMANDED to the RO for the following:  

The RO should send copies of the April 
1999 VA examination to the veteran and 
his representative.  

After allowing an appropriate time for response, in accordance 
with applicable regulations, the RO should review the claims 
and take any appropriate action.  Thereafter, in accordance 
with the current appellate procedures, the case should be 
returned to the Board for completion of appellate review.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  

